Exhibit 10.25

ZAYO GROUP HOLDINGS, INC.

GRANT NOTICE FOR 2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD
Non-Employee Director Awards

FOR GOOD AND VALUABLE CONSIDERATION, Zayo Group Holdings, Inc. (the

“Company”), hereby grants to Participant named below the number of restricted
stock units specified below (the “Award”).  Each restricted stock unit
represents the right to receive one share of the Company’s common stock, par
value $0.001 (the “Common Stock”), upon the terms and subject to the conditions
set forth in this Grant Notice, the Zayo Group Holdings, Inc. 2014 Stock
Incentive Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard
Terms and Conditions”) promulgated under such Plan, each as amended from time to
time. This Award is granted pursuant to the Plan and is subject to and qualified
in its entirety by the Standard Terms and Conditions.  

 

Name of Participant:

    

Grant Date:

    

Number of restricted stock units:

    

Vesting Schedule:

The Award vests with respect to 100% of the restricted stock units on       
(the “Vesting Date”), provided that the Participant is serving as a non-employee
director of the Company on the Vesting Date.

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

ZAYO GROUP HOLDINGS, INC.

 

PARTICIPANT

By

 

 

Title:

 

 

 

By

 

 

Title:

 

 

 

_______________________________
         Participant Signature

By

 

 

Title:

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

ZAYO GROUP HOLDINGS, INC.

STANDARD TERMS AND CONDITIONS FOR

RESTRICTED STOCK UNITS  

Non-Employee Director Awards

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Zayo Group Holdings, Inc. 2014 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Committee
that specifically refers to these Standard Terms and Conditions.  In addition to
these Standard Terms and Conditions, the restricted stock units shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

1. TERMS OF RESTRICTED STOCK UNITS

Zayo Group Holdings, Inc. (the “Company”), has granted to the Participant named
in the Grant

Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted stock units (the “Award” or the “Restricted Stock Units”)
with each Restricted Stock

Unit representing the right to receive one share of the Company’s common stock,
par value $0.001 (the “Common Stock”) specified in the Grant Notice.  The Award
is subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time.  For purposes
of these Standard Terms and Conditions and the Grant Notice, any reference to
the Company shall include a reference to any Subsidiary.

2. VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice.  Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested RSUs.”  

3. SETTLEMENT OF RESTRICTED STOCK UNITS

Each Vested RSU will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 14 of the Plan) to the Participant or, in
the event of the Participant’s death, to the Participant’s estate, heir or
beneficiary, promptly following the Vesting Date (but in no event later than 30
days following the Vesting Date); provided that the Participant has satisfied
all of the tax withholding obligations described in Section 6 below, and that
the Participant has completed, signed and returned any documents and taken any
additional action that the Company deems appropriate to enable it to accomplish
the delivery of the shares of Common Stock.  The date upon which shares of
Common Stock are to be issued under this Section 3 is referred to as the
“Settlement Date.”  The issuance of the shares of Common Stock hereunder may be
effected by the issuance of a stock certificate, recording shares on the stock
records of the Company or by crediting shares in an account established on the
Participant’s behalf with a brokerage firm or other custodian, in each case as
determined by the Company.  Fractional shares will not be issued pursuant to the
Award.  

1

--------------------------------------------------------------------------------

 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay (which
delay shall in no event extend beyond 30 days following the Vesting Date) in
order to provide the Company such time as it determines appropriate to address
tax withholding and other administrative matters.  

4. RIGHTS AS STOCKHOLDER

Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any RSUs unless and until shares of
Common Stock settled for such RSUs shall have been issued by the Company to
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  

Notwithstanding the foregoing, from and after the Grant Date and until the
earlier of (a) the time when the Restricted Stock Units become vested and
payable in accordance with the terms hereof or (b) the time when the
Participant’s right to receive Common Stock upon payment of Restricted Stock
Units is forfeited, on the date that the Company pays a cash dividend (if any)
to holders of Common Stock generally, the Participant shall be entitled to a
number of additional whole Restricted Stock Units determined by dividing (i) the
product of (A) the dollar amount of the cash dividend paid per share of Common
Stock on such date and (B) the total number of Restricted Stock Units (including
Dividend Equivalents paid thereon) previously credited to the Participant as of
such date, by (ii) the Fair Market Value per share of Common Stock on such
date.  Such Dividend Equivalents (if any) shall be subject to the same terms and
conditions and shall be settled or forfeited in the same manner and at the same
time as the Restricted Stock Units to which the Dividend Equivalents were
credited.

5. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested RSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.  

6. TAXES

The Participant is ultimately liable and responsible for all taxes owed in
connection with the Award.  The Company makes no representation or undertaking
regarding the tax treatment of the grant, vesting, or settlement of the Award or
the subsequent sale of any of the underlying shares of Common Stock.  The
Company does not commit and is under no obligation to structure this Award to
reduce or eliminate the Participant’s tax liability.

1

--------------------------------------------------------------------------------

 

7. NON-TRANSFERABILITY OF AWARD

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Committee, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution.  

8.

Intentionally Left Blank  



9.

Intentionally Left Blank

 

10. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

11.

LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the
Award.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment or service at any time for any reason.

12. SECTION 409A

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify for as
a “short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code.  

13. GENERAL

(a)

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

1

--------------------------------------------------------------------------------

 

(b)

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

(c)

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

(d)

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

(e)

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

 

(f)

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.  

 

14. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

1